FILED
                              NOT FOR PUBLICATION                             MAY 28 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                               No. 09-30033

               Plaintiff - Appellee,                    D.C. No. 1:07-CR-00057-BLW-1

   v.
                                                        MEMORANDUM *
EDWARD NINO ALFARO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                               for the District of Idaho
                   B. Lynn Winmill, Chief District Judge, Presiding

                         Argued and Submitted May 24, 2010
                                  Pocatello, Idaho

Before: KOZINSKI, Chief Judge, TROTT and N.R. SMITH, Circuit Judges.

        1. “[B]ecause the jury would learn of his [prior conviction] in any event,”

Estelle v. Williams, 425 U.S. 501, 507 (1976) (internal quotation marks omitted),

and because the trial court appropriately instructed the venire, Alfaro was not

deprived of his constitutional right to a fair trial.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      2. Alfaro’s sentence was not procedurally erroneous or substantively

unreasonable. United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      AFFIRMED.